

111 HR 7483 IH: Flexible Financing for Rural America Act of 2020
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7483IN THE HOUSE OF REPRESENTATIVESJuly 2, 2020Mrs. Hartzler (for herself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the adjustment or modification by the Secretary of Agriculture of loans for critical rural utility service providers, and for other purposes.1.Short titleThis Act may be cited as the Flexible Financing for Rural America Act of 2020.2.Loan adjustments for critical rural utility service providers(a)In generalNot later than 180 days after the date of enactment of this Act, the borrower of a qualified loan described in subsection (b) may submit to the Secretary of Agriculture (referred to in this section as the Secretary) a request to adjust the interest rate or modify any other term of the qualified loan, which shall include a report summarizing how the loan adjustment would assist the borrower in providing critical utility services to rural communities.(b)Qualified loan describedA qualified loan referred to in subsection (a) is a loan made or guaranteed on or before the date of enactment of this Act under—(1)section 4, 201, 305, 306, or 601 of the Rural Electrification Act of 1936 (7 U.S.C. 904, 922, 935, 936, 950bb); or(2)the program carried out under the matter under the heading Distance Learning, Telemedicine, and Broadband Program in title I of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 118) (commonly known as the Broadband Initiatives Program).(c)Adjustment of interest rate; modification of loan terms(1)In generalOn receipt of a request made under subsection (a) with respect to a loan, the Secretary—(A)in the case of a request for an interest rate adjustment, shall adjust the interest rate on the loan to the cost of funds to the Department of the Treasury, as of the date of enactment of this Act, for obligations of comparable maturity to the term remaining on the outstanding balance of the loan or other such higher rate as the borrower may request; and(B)in the case of a request for a modification to a loan term other than the adjustment described in subparagraph (A), may use the authorities provided in sections 2, 201, 306C and 703 of the Rural Electrification Act of 1936 (7 U.S.C. 902, 922, 936c, 950cc–2) and section 331(b)(4) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981(b)(4)) to make such other modifications to the loan terms that the Secretary determines are necessary—(i)to address changes in the financial position of the borrower due to the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19; and(ii)to promote the financial sustainability of the borrower.(2)Effective dateAn adjustment or modification under subparagraph (A) or (B), respectively, of paragraph (1) shall apply beginning on the first day after the close of the period with respect to which the first payment due on the loan after the date of the request applies.(d)No fees or penaltiesIn carrying out this section, the Secretary shall not impose or collect any fee from, or impose any penalty on, a borrower.(e)NoticeNot later than 30 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice of the benefits available to borrowers under this section.(f)Appropriation(1)In generalOut of any amounts in the Treasury not otherwise appropriated, there are appropriated to the Secretary—(A)such sums as are necessary to carry out subsection (c)(1)(A); and(B)$300,000,000 to carry out subsection (c)(1)(B).(2)AvailabilityThe amounts appropriated by paragraph (1) shall remain available through December 31, 2021.(g)Emergency designation(1)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.